Citation Nr: 1114157	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-36 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a lower back injury.

2.  Entitlement to service connection for residuals of a lower back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1946 to March 1949.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening the Veteran's claim for service connection for residuals of a lower back injury.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a lower back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  An August 2007 rating decision denied the Veteran's claim for service connection for residuals of a lower back injury; although notified of the denial, he did not initiate an appeal.

3.  New evidence associated with the claims file since the August 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a lower back injury, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a lower back injury.

4.  Residuals of a lower back injury were not present in service and were first shown many years following service.

CONCLUSIONS OF LAW

1.  The August 2007 RO rating decision that denied the Veteran's application to reopen a claim for service connection for residuals of a lower back injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's August 2007 denial is new and material, the criteria for reopening the Veteran's claim for service connection for residuals of a lower back injury are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Residuals of a lower back injury were not incurred in or aggravated by military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen claim for service connection for residuals of a lower back injury was received in October 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in November 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Analysis

The RO originally denied service connection for the Veteran's claim in a February 1972 rating decision.  In a rating decision dated in August 2007, the RO again denied the Veteran's claim for service connection for residuals of a lower back injury.  The RO noted that there was no medical evidence showing residuals of a lower back injury were incurred during military service or that arthritis in the lower spine manifested to a compensable degree during the one year presumptive period following separation from service.  Evidence of record at that time included the Veteran's active service medical records; May 1949 and December 1955 VA hepatitis examination reports; a March 1972 VA back examination report; a September 1994 VA general medical examination report; VA progress notes dated from June 1990 to May 1993 and January 2004; and statements from the Veteran.  Although notified of the August 2007 denial, the Veteran did not initiate an appeal of this determination.  As such, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen his claim for service connection for residuals of a lower back injury in October 2008.  This appeal arises from the RO's June 2010 rating decision which denied the Veteran's application to reopen a claim for service connection for residuals of a lower back injury.  

Despite the fact that the RO in the August 2010 statement of the case found the new and material evidence had been submitted, and reopened the claim, and then denied the claim on the merits, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In this case, the last final denial of the claims was the August 2007 RO rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the August 2007 denial includes statements from the Veteran; VA progress notes dated in February 1995 and January 2004 to November 2008; a June 2010 VA spine examination report; and a letter from G. W., M.D., providing a positive nexus opinion.

This evidence is "new" in that it was not previously before agency decision makers at the time of the August 2007 decision, and is not cumulative or duplicative of evidence previously considered.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a nexus between service and claimed residuals of a lower back injury.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a lower back injury.

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for residuals of a lower back injury are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.

Service Connection

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2006).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

The veteran maintains that he developed a back disorder during service.  In support of his claim, he submitted service treatment records (STRs)noting complaints of back pain in March and October 1948.  

STRs have been reviewed.  In March 1948, the Veteran was admitted to a service department hospital where he was treated for hepatitis with jaundice.  He was hospitalized in the Hepatitis Center of that facility.  A printed physical examination/history form from that facility listed a history of symptoms, including nausea, abdominal pain, chills, headaches, backaches, urine color, chemical exposure, etc.  It was on that form that the Veteran indicated that his backache began days earlier.  It appears that the backache described by the Veteran was actually a symptom of the hepatitis.  A physical examination report from that period of hospitalization noted normal bones and muscles.  In October 1948, the Veteran was hospitalized in the same unit of the same facility for another bout of hepatitis.  Once again, he listed a lower lumbar backache in the history of symptoms of hepatitis on the printed physical examination/history form.  A physical examination report from that period of hospitalization noted normal bones and muscles.  During both periods of hospitalization, additional physical examination reports described normal bones and muscles.  The February 1949 separation physical examination report included no complaints regarding the back and physical examination revealed no significant abnormalities of the spine.  It was noted on the report that the March 1948 hospitalization was for 90 days, while the October 1948 hospitalization was for two months.   

A May 1949 VA medical examination report noted no complaints or findings regarding the back.  

A December 1955 VA medical examination report noted no complaints or findings regarding the back.  Physical examination of the musculoskeletal system was normal.

In a February 1972 statement, J.C., M.D. reported that the Veteran gave a history of a back injury in service.  X-ray studies revealed a deformity of the lumbosacral junction secondary to congenital hemi-vertebrae.  There was also narrowing of the L4-L5 disc space, indicative of disc disease.

In a statement received in March 1972, the Veteran alleged that he injured his back in service when he fell in a ditch with his rifle during a training crawling exercise.  He was too ashamed to tell his superiors.  

The Veteran was afforded a VA medical examination in March 1972.  Physical examination revealed a left transverse scoliosis of the lumbar spine with tenderness of the left sacroiliac joint.  X-ray films of the lumbosacral spine revealed right convex scoliosis of the lower lumbar spine with hemivertebra of L4 and spina bifida of L5.

In June 1982, a Social Security Administration Administrative Law Judge found the Veteran to be disabled effective December 1973 due to severe lumbar scoliosis.

The records reflect that the Veteran has continued to receive treatment for lumbosacral spine disability.  

In a November 2008 statement, the Veteran stated that in the 1960's, he was treated for his back disorder at the Bronx NY VA Medical Center.  In an November 2009 statement, a VARO employee indicated that she contacted the VA in New York, and was told that they had no records from the 1960s.

In a December 2008 statement, G.B.W., M.D. stated that he had reviewed the Veteran's chart and service records.  He noted that the Veteran "apparently sustained a lumbar spine injury years ago while in the military".  He opined that it was at least as likely as not that the current low back condition was consistent with the natural history of the injury described by him.

The Veteran was afforded a VA spine examination in June 2010.  The examiner indicated that the claims folder had been reviewed.  The Veteran described his inservice training injury to the back.  The Veteran was examined.  The examiner noted the December 2008 statement of Dr. W.  He concluded that while the Veteran did have severe spondylosis of the lumbar spine, he could not determine with medical certainty that the current low back disorder was related to an in-service injury as there is no evidence of back injury in his service treatment records available.

The Veteran alleges that he injured his back in service when he fell in a ditch with his rifle during a training crawling exercise.  He is competent to assert the occurrence of in-service injury, and pain.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)

In this case, the Board must weigh the statement of Dr. W. , who claims he reviewed the STRs and indicated that the Veteran apparently sustained a lumbar spine injury years ago while in the military.  However, there is absolutely no documentation in the STRs showing any injury or complaints of injury to the back during service.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  Thus, the probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

While the Veteran did complain of back pain in March and October 1948, this was associated with symptoms of hepatitis and physical examination conducted during his periods of hospitalization for hepatitis revealed no pathology of the bones or muscles.  In addition, May 1949 and December 1955 VA medical examination reports noted no complaints or findings regarding the back.  The first notation of any back problems was in 1972, about 23 years after the Veteran separated from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In conclusion, the evidence does not support a finding that a back disorder began in service, or until over 20 years after service.  Thus, service connection is not warranted


ORDER

New and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of a lower back injury, and the appeal is allowed.

Service connection for residuals of a lower back injury is denied.




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


